333 S.W.3d 528 (2011)
STATE of Missouri, Respondent,
v.
William R. RIEGERT, Appellant.
No. ED 94095.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
*529 Alexa I. Pearson, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
William R. Riegert (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of endangering the welfare of a child in the first degree, Section 568.045 RSMo (2000). Appellant was sentenced to five years' imprisonment. Appellant raises two points on appeal. Appellant argues the trial court plainly erred in failing to sua sponte: (1) declare a mistrial after the prosecutor made improper comments during closing argument; and (2) quash the entire venire panel after a member made a prejudicial comment.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).